DETAILED ACTION
Status of Application
The Examiner acknowledges receipt of the amendments filed on 11/15/2022 wherein claim 1-11 has been amended and claims 12-19 have been added.
Claims 1-19 are presented for examination on the merits. The following rejections are made.

Response to Applicants’ Arguments
Applicants amendments filed 11/15/2022 render moot the rejection of claim 1-5 and 7 made by the Examiner under 35 USC 102(a)(1) over Zaltsman et al. (WO 2019/043713) as Applicant has amended all claims from ‘composition’ claims to ‘method’ claims.  
Applicants amendments filed 11/15/2022 render moot the rejection of claim 1-11 made by the Examiner under 35 USC 102(a)(1) over Zaltsman et al. (WO 2019/043713) as Applicant has amended all claims from ‘composition’ claims to ‘method’ claims.  
However, because the rejections below rely on the same references as the before,  Applicants arguments will be addressed. Applicant argued the following:
A)  Zaltsman does not disclose a method of reducing or preventing viral infections using antimicrobial particles.
In response to A, Zaltsman provides their antibacterial composition on to clothing for sports and outdoor activities so as to prevent bacteria-induced sweat odor (see [0194]). Other articles include brushes and any brush that come in to contact with human body, as well as water filters (see [00194]). Zaltsman teaches these articles may be used in methods of inhibiting or preventing biofilm formation or growth (see [0189]).  Although Zaltsman does not recognize the particles or their use in method of application as having ‘anti-viral’ properties, such properties exhibited by or benefits provided by the particle and their use are inherent. Under the principles of inherency, if a prior art method, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by the prior art method.  When the claim recites using an old composition or structure and the “use” is directed to a result or property of that composition or structure, then the claim is anticipated. See MPEP 2112.02.

New Rejections, Necessitated by Amendment
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-5, 7-9, 12-13 and 16-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zaltsman et al. (WO 2019/043713).
Zaltsman provides anti-microbial particles of the following structure: 
    PNG
    media_image1.png
    195
    335
    media_image1.png
    Greyscale
wherein 

    PNG
    media_image2.png
    309
    591
    media_image2.png
    Greyscale

 
    PNG
    media_image3.png
    214
    572
    media_image3.png
    Greyscale
(see [00012]). 
Zaltsman provides their antibacterial composition on to clothing for sports and outdoor activities so as to prevent bacteria-induced sweat odor (see [0194]). Other articles include brushes and any brush that come in to contact with human body, as well as water filters (see [00194]). Zaltsman teaches these articles may be used in methods of inhibiting or preventing biofilm formation or growth (see [0189]).  
The particles may be embedded into a polymeric material obtained via extrusion whereby the antimicrobial particles are added into molten thermoplastic polymer and extruded (see [00167 and 00169]) (see instant claims 2 and 3). 
In an alternative embodiment, Zaltsman states that the antimicrobial particles may be applied as a coating on polymeric materials (see [00162]) (see instant claim 4). [0024] discloses that the coating may comprise an organic matrix (polymethyl methacrylate) having the antimicrobial particles dispersed therein (see instant claims 12, 13, 16 and 17) in an amount of 2% by weight (see instant claims 15 and 19).
The extruded or coated polymers are to be used in clothing, shoes, sportswear and outdoor clothing (see [00194]). Broadly, the clothing items are ‘protective’ as they, for example, may block sun light or provide barrier between skin and outside elements (see instant claims 5 and 7.  It is common knowledge that ‘clothing’ is made from ‘fabric’.  See evidence to Collin Dictionary definition of ‘fabric’ which is defined as ‘cloth or other material produced by weaving together cotton, nylon, wool, silk or other threads. Fabrics are used for making things such as clothes..” 
Although Zaltsman is silent regarding the method as having ‘anti-viral’ properties, such properties exhibited by or benefits provided by the particle and their use are inherent. Under the principles of inherency, if a prior art method, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by the prior art method.  When the claim recites using an old composition or structure and the “use” is directed to a result or property of that composition or structure, then the claim is anticipated. See MPEP 2112.02.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zaltsman et al. (WO 2019/043713) in view of Trainor et al. (US 2020/0236931).
Zaltsman is relied upon for disclosure described in the rejection of claims 1-5, 7-9, 12-13 and 16-17 under 35 U.S.C. 102(a)(1).
Zaltsman fails to teach the antimicrobial particle as being provided with a matrix comprised of an organic or inorganic polymer wherein the thickness of the coating is between 5-1000 nm. Zaltsman also fails to teach the fabric based product as being a protective face mask with or without a filter.
Trainor is directed to antimicrobial articles which are made by applying an antimicrobial coating on to the surface of a desired substrate. The coating is to comprise a polymer matrix and the antimicrobial active (see [0072]) (see instant claim 8) such that the antimicrobial active is present in the coating in an amount of about wherein the polymer is an organic polymer, e.g. polylactic acid (see [0018]) (see instant claim 9). The finished articles may possess the form of a shirt, pants, hat or a surgical mask (see [0042]) (see instant claim 6). The coating is to have a thickness of about 5-1000 microns (see [0027]) (see instant claim 10).  As it pertains to the concentration of the antimicrobial particle present in the finished product, Trainor teaches that their coating may comprise antimicrobial in an amount of about 11% by weight of the coating layer (see [0143]). Although Trainor does not explicitly teach an overlapping thickness or concentration of antimicrobial active in the coating layer, Trainor provides a framework for modifying Zaltsman such that the instantly claimed values would have been obvious because the general conditions of the claimed subject matter were known at the time the application was filed. Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. See MPEP 2144.05(II)(A).
Therefore, the invention as a whole is prima facie obvious to one of ordinary skill in the art at the time the invention was filed, as evidenced by the references, especially in absence of evidence to the contrary.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 1-19 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-20 of copending Application No. 17/434200 in view of Trainor et al. (US 2020/0236931).  
Although the conflicting claims are not identical, they are not patentably distinct from each other because the cited claims in all the applications are drawn to an antimicrobial particle represented by the following structure
    PNG
    media_image1.png
    195
    335
    media_image1.png
    Greyscale
wherein the antimicrobial particle may be combined with polymers and fibers (see [0229]) as well as coated on to surfaces (see [0009]).  The copending application fails to teach the antimicrobial particle as being provided with a matrix comprised of an organic or inorganic polymer wherein the thickness of the coating is between 5-1000 nm. Zaltsman also fails to teach the fabric based product as being a protective face mask with or without a filter.
Trainor is directed to antimicrobial articles which are made by applying an antimicrobial coating on to the surface of a desired substrate. The coating is to comprise a polymer matrix and the antimicrobial active (see [0072]) (see instant claim 8) such that the antimicrobial active is present in the coating in an amount of about wherein the polymer is an organic polymer, e.g. polylactic acid (see [0018]) (see instant claim 9). The finished articles may possess the form of a shirt, pants, hat or a surgical mask (see [0042]) (see instant claim 6). The coating is to have a thickness of about 5-1000 microns (see [0027]) (see instant claim 10).  As it pertains to the concentration of the antimicrobial particle present in the finished product, Trainor teaches that their coating may comprise antimicrobial in an amount of about 11% by weight of the coating layer (see [0143]). Although Trainor does not explicitly teach an overlapping thickness or concentration of antimicrobial active in the coating layer, Trainor provides a framework for modifying Zaltsman such that the instantly claimed values would have been obvious because the general conditions of the claimed subject matter were known at the time the application was filed. Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. See MPEP 2144.05(II)(A).
This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE A PURDY whose telephone number is (571)270-3504.  The examiner can normally be reached from 9AM to 5PM.
 If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Bethany Barham, can be reached on 571-272-6175. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/KYLE A PURDY/Primary Examiner, Art Unit 1611